Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the application filed on 07/23/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites tagging a person with a first wireless communication tag, tagging an asset with at least a second and a third wireless communication tag, send a location and identification information of the person, and to send to the tracking system location and identification information of the asset; and correlating a physical proximity of the first and second or third tags performs a relative proximity check.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 16 and 19 recite similar limitations.  
Dependent claims 2-15, 17-18 and 20 include additional limitations.  Claim 2 further defines tagging another person.  Claims 3 and 4 further define information sent .  Claim 5 further defines sending a first message.  Claims 6 and 11 further define the asset .  Claim 7 further defines wherein one of the attributes comprises medication conditions, and calculating medical condition attribute scores . Claim 7 further defines sending the first message to more than one enterprise member.  Claim 8 further defines initiation by the first message .  Claim 9 further defines the first message.  Claim 10 further defines sending a second message.  Claim 12 further defines the medical information.  Claim 13 further defines the resolution.  Claims 14 and 15 further define the relative proximity check.  Claim 17 further defines the rule.  Claim 18 further defines the relative proximity rule.  Claim 20 further defines the proximity notice, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 16 and 19.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The computing device, memory, processor, server, non-transitory  computer-readable medium, acquiring/receiving data, accessing/storing data, analyzing/comparing/ranking/calculating data/information, communicating/transmitting data, and displaying the results on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2007/0129983 A1 to Scherpbier et al. in view of U.S. Patent Application Publication 2006/0181424 A1 to Graves et al.
Claim 1:  
Scherpbier, as shown, discloses the following information:
tagging a person with a first wireless communication tag (see at least Paragraph 5, A task management system uses patient tags (e.g., wireless RFID), Infrared tracking, GPS etc.) for patient location tracking together with an integrated workflow system; Paragraph 9; Paragraph 13); 
tagging an asset with at least a second and a third wireless communication tag (see at least Paragraph 5; Paragraph 9; Paragraph 13, Tracking processor 20 tracks and monitors location of patients, equipment, supplies and healthcare workers using RFID tags attached to devices and personnel in waiting area 30, treatment rooms 35 and elsewhere); 
placing a plurality of wireless communication readers within the enterprise, the readers configured to cooperate (a) with the first tag to send to the tracking system a location and identification information of the person, and (b) with the second or third tag to send to the tracking system location and identification information of the asset (see at least Fig. 3; Paragraph 13, Tracking processor 20 tracks and monitors location of patients, equipment, supplies and healthcare workers using RFID tags attached to devices and personnel in waiting area 30, treatment rooms 35 and elsewhere; Paragraph 14, RFID tracking processor 20 acquires RFID location tracking information from RFID/IR readers installed at locations in an ED (and/or other hospital departments) that detect RFIE (or IR) tags incorporated on patient wristbands, for example, and attached to healthcare workers and equipment and supplies. The RFID/IR readers detect RFID (or IR) tags in their vicinity and uses the location information derived based on the known location of the RFID/IR readers to track patients, equipment and supplies; Paragraph 18; Paragraph 22); and 
Scherpbier may or may not disclose the following limitations, but Graves as shown does:
correlating a physical proximity of the first and second or third tags performs a relative proximity check (see at least Paragraph 57, the detectors 34A, 34B receive signals from one or more nearby tags 36A, 36B, detect the tag IDs 58 in the received signals and communicate the tag IDs 58 to the controller; Paragraph 77, the list of patients for a particular physician may be sorted by those whose assigned beds are nearest the particular physician).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Scherpbier with Graves with the motivation to improve “… the efficiency with which communications occur in a healthcare environment often directly affects the quality of the healthcare services provided to patients and, in some cases, has a critical impact on the condition of patients.  For instance, in some situations where a few minutes can represent the difference between life and death for a patient, the efficiency of communications may be a determining factor in saving the patient's life.” (Graves, see at least Paragraph 4).
Claims 16 and 19 recite substantially similar method and system limitations to those of method claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
tagging another person with a wireless communication tag (see at least Paragraph 5; Paragraph 9; Paragraph 13).
Claim 3:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
wherein the information sent to the tracking system further comprises an environmental parameter selected from the group consisting of duration, temperature, or moisture (see at least Paragraph 18; Paragraph 19; Paragraph 20; Paragraph 21; Paragraph 22; Paragraph 23).
Claim 4:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
wherein the information sent to the tracking system further comprises operational data selected from the group consisting of cleaning status or analytic data of a clinical test (see at least Paragraph 18, detects RFID tags to identify patients and their location in an ED and enables system 100 to track patient location, how long a patient has been in a particular location or stage in treatment process; Paragraph 19; Paragraph 20).
Claim 5:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
further comprising sending a first message to a first enterprise member based upon the location and identification information of the person (see at least Paragraph 12; Paragraph 13, Workflow processor 15 automatically initiates a patient load balancing activity to improve a match between a healthcare resource, e.g. in a treatment room of rooms 35 and a patient load (e.g., patients in waiting area 30, by communicating a message to update a healthcare worker task schedule with a task in response to a determination the identified first or second number of patients exceeds a predetermined threshold number; Paragraph 14; Paragraph 15; Paragraph 16; Paragraph 17; Paragraph 19).
Claim 6:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
wherein the asset is one of a room, an equipment, a supply, an enterprise personnel, or a document (see at least Paragraph 5, A task management system uses patient tags (e.g., wireless RFID), Infrared tracking, GPS etc.) for patient location tracking together with an integrated workflow system; Paragraph 9; Paragraph 13, Tracking processor 20 tracks and monitors location of patients, equipment, supplies and healthcare workers using RFID tags attached to devices and personnel in waiting area 30, treatment rooms 35 and elsewhere).
Claim 7:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
wherein the tracking system sends the first message to more than one enterprise member (see at least Paragraph 12; Paragraph 13, Workflow processor 15 automatically initiates a patient load balancing activity to improve a match between a healthcare resource, e.g. in a treatment room of rooms 35 and a patient load (e.g., patients in waiting area 30, by communicating a message to update a healthcare worker task schedule with a task in response to a determination the identified first or second number of patients exceeds a predetermined threshold number; Paragraph 14, Workflow processor 15 manages tasks for ED staff, assigns and delegates tasks, prioritizes tasks based on pre-set parameters, coordinates subsequent tasks and also escalates alerts to successive levels of supervisory personnel if a task is not executed on time. Further, workflow processor 15 allocates additional staff and alternative resources in response to demand and manages an ED team of healthcare workers; Paragraph 15; Paragraph 16; Paragraph 17; Paragraph 19).
Claim 8:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
wherein the first message initiates at least one of an enterprise rule, an enterprise event, or an enterprise step (see at least Fig. 1; Paragraph 5; Paragraph 6; Paragraph 12; Paragraph 14, Workflow processor 15 manages tasks for ED staff, assigns and delegates tasks, prioritizes tasks based on pre-set parameters, coordinates subsequent tasks and also escalates alerts to successive levels of supervisory personnel if a task is not executed on time. Further, workflow processor 15 allocates additional staff and alternative resources in response to demand and manages an ED team of healthcare workers; Paragraph 17; Paragraph 18; Paragraph 19; Paragraph 20; Paragraph 23).
Claim 9:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
wherein more than one enterprise rule, enterprise event, or enterprise step is associated with the first message (see at least Fig. 1; Paragraph 5; Paragraph 6; Paragraph 12; Paragraph 14, Workflow processor 15 manages tasks for ED staff, assigns and delegates tasks, prioritizes tasks based on pre-set parameters, coordinates subsequent tasks and also escalates alerts to successive levels of supervisory personnel if a task is not executed on time. Further, workflow processor 15 allocates additional staff and alternative resources in response to demand and manages an ED team of healthcare workers; Paragraph 17; Paragraph 18; Paragraph 19; Paragraph 20; Paragraph 21).
Claim 10:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
further comprising the tracking system sending a second message to a second tracking system (see at least Paragraph 19, For example, in response to patient load exceeding a predetermined threshold (e.g., waiting patients for a particular service exceeding twenty), workflow processor 15 automatically updates a city-wide or region-wide monitoring system causing ambulances to divert patients elsewhere. Similarly, processor 15 updates the city-wide or region-wide monitoring system to indicate load is low, or manageable, and patients are being accepted at a particular ED. Further, processor 15 expedites discharging hospital patients to create bed-availability for ED patients and automatically initiates opening of an additional unit in a non-ED area of a hospital so that ED patients may be admitted to this area and create space in the ED. In addition, processor 15 automatically performs other hospital-based actions to adjust ED capacity upward or downward; Paragraph 20; Paragraph 23).
Claim 11:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
wherein the asset comprises a medical information regarding the person (see at least Paragraph 20, determination a patient condition is an emergency in step 213, system 100 automatically determines a bed is available in an ED in step 215 and assigns a bed to the emergency patient in step 225).
Claim 12:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier further discloses the following limitations:
wherein the medical information is selected from the list consisting of a medical history or a diagnosis (see at least Paragraph 20, In response to data indicating occurrence of a nurse triage examination in step 211 and determination a patient condition is an emergency).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2007/0129983 A1 to Scherpbier et al. in view of U.S. Patent Application Publication 2006/0181424 A1 to Graves et al. and further in view of U.S. Patent 6,970,097 B2 to Welles et al.
Claim 13:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier does not specifically disclose the following limitations, but Welles as shown does::
wherein the plurality of wireless communication readers are accurate to a resolution between 10 and 1 foot (see at least Col.7, lines 66-67; Col. 8, lines 1-16).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Scherpbier and Graves with Welles with the motivation of providing “... an improved location system that determines the location of items at a facility” (Welles, see at least Col. 1, lines 28-29).
Claims 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2007/0129983 A1 to Scherpbier et al. in view of U.S. Patent Application Publication US 2006/0181424 A1 to Graves et al. and further in view of U.S. Patent Application Publication US 2020/0176124 A1 to Chatterjea et al.
Claim 14:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier may or may not disclose the following limitations, but Chatterjea as shown does:
wherein the relative proximity check is used for contact tracing between the person and the asset (see at least Paragraph 30, Other available information can also be taken into account in dynamic tracing of infectious contact pathways; Paragraph 31, Embodiments of the disclosed infectious contact tracking system include various components. The RTLS may be embodied by a tag/reader system employing RFID, WiFi, infrared, ultrasound, or other tag reading technologies; Paragraph 36, pathogens can survive outside the body for extended time periods. This means that a room can remain infected long after the source of infection has left the room).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Scherpbier and Graves with Chatterjea with the motivation of providing “... an improved location system that determines the location of items at a facility” (Welles, see at least Col. 1, lines 28-29).
Claim 15:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier may or may not disclose the following limitations, but Chatterjea as shown does:
wherein the relative proximity check indicates potential contact between one or tags associated with an infectious disease (see at least Paragraph 30, Other available information can also be taken into account in dynamic tracing of infectious contact pathways; Paragraph 31, Embodiments of the disclosed infectious contact tracking system include various components. The RTLS may be embodied by a tag/reader system employing RFID, WiFi, infrared, ultrasound, or other tag reading technologies; Paragraph 36, pathogens can survive outside the body for extended time periods. This means that a room can remain infected long after the source of infection has left the room).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Scherpbier and Graves with Chatterjea for at least the same reasons given for claim 14.
Claim 17:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier may or may not disclose the following limitations, but Chatterjea as shown does:
wherein the rule is a relative proximity rule (see at least Paragraph 28, An infectious zone is defined along this path, e.g. one meter to either side of the path in the case of droplet transmission. The infectious zone may be adjusted based on additional information. For example, if the patient stays in a single location for some time, the zone may be expanded based on that extended occupancy, or may be expanded to fill the entire room).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Scherpbier and Graves with Chatterjea for at least the same reasons given for claim 14.
Claim 18:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier may or may not disclose the following limitations, but Chatterjea as shown does:
where the relative proximity rule is related to contact tracing for an infectious disease (see at least Paragraph 28, An infectious zone is defined along this path, e.g. one meter to either side of the path in the case of droplet transmission. The infectious zone may be adjusted based on additional information. For example, if the patient stays in a single location for some time, the zone may be expanded based on that extended occupancy, or may be expanded to fill the entire room).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Scherpbier and Graves with Chatterjea for at least the same reasons given for claim 14.
Claim 20:  
The combination of Scherpbier/Graves discloses the limitations as shown in the rejections above.  Scherpbier may or may not disclose the following limitations, but Chatterjea as shown does:
wherein the proximity notice is at least one of a permissible proximity or an impermissible proximity for contact tracing of an infectious disease, and wherein the computer logs the proximity notice into a database (see at least Paragraph 28, An infectious zone is defined along this path, e.g. one meter to either side of the path in the case of droplet transmission. The infectious zone may be adjusted based on additional information. For example, if the patient stays in a single location for some time, the zone may be expanded based on that extended occupancy, or may be expanded to fill the entire room).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Scherpbier and Graves with Chatterjea for at least the same reasons given for claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686